Title: To Thomas Jefferson from Joseph Anderson, 19 April 1806
From: Anderson, Joseph
To: Jefferson, Thomas


                        
                            Sir
                            
                            19th April 1806
                        
                        We take leave to present to you, a Resolution of the Senate and House of Representatives of the State of
                            Tennessee—with a request, that you will be pleased to adopt such measures, as will most speedily carry into effect, the
                            Object of the Resolution—
                        At present there are Verry few houses of accomadation, on the road from Nashville to Natchez—nor can there
                            be any established without the assent of the Indians—With you alone rests the power, of obtaining their assent—
                        The traveling on this road is verry great, of Course the Suffering of our fellow Citizens who have much
                            Communication with Natchez and Orleans must be in proportion—
                        We are induced to hope with confidence the Success of Our application—from your Uniform attention to the Wants—and patronage of the interests, of our Western fellow Citizens—for which we take this Occation to express—our Sincere
                            gratitude 
                  With Sentiments of Verry high Consideration—
                        
                            Jos: Anderson
                            
                            G: W: Campbell
                            
                            John Rhea
                            
                        
                    